Harvey, C. J.
(concurring specially): I concur in the judgment of reversal, but state my reasons as follows: First, the only part of the ordinance which should have been given in the instruction is the paragraph pertaining to the care which should be used at an intersection of an ordinary street with a through highway. That was the only situation involved. To include in the instructions that part of the ordinance pertaining to street intersections, where neither street was a through highway, was inapplicable and necessarily confusing. Second, under the evidence plaintiff was a guest in the Crook car, hence it was error to give instructions on agency or on joint adventure. The court should have omitted entirely what was given on those subjects, or should have told the jury that the questions were not involved. One good test is this: Had the defendant brought an action for damages to his car or for personal injuries growing out of the collision could he have sued the plaintiff as principal upon the allegation that Crook was her agent? Or, if defendant would have sued Crook, on the ground that his negligence caused the damage, could he have joined the plaintiff as a party defendant upon the theory of joint enterprise? It seems clear to me that he could not have done either of those things successfully. Third, I am willing to say that the qüestion of whether defendant was guilty of negligence was a question of fact rather than one of law, but note the jury found in answer to special questions that the Crook car was only 50 to 60 feet north of the intersection, travel*710ing at 25 to 30 miles per hour, when defendant entered the intersection. Had the jury found defendant negligent in entering the intersection under those circumstances, in view of the provision of the ordinance pertaining to such an intersection, I am confident this court would not have disturbed the finding.